 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALEJANDRO GALLEGOS,                                 Case No.: 18cv1322-JAH (MSB)
12                                      Plaintiff,
                                                         ORDER GRANTING DEFENDANT’S
13   v.                                                  EX PARTE APPLICATION TO
                                                         CONTINUE PRETRIAL DATES AND
14   K. SEELEY, M.D.,
                                                         AMENDED SCHEDULING ORDER
15                                    Defendant.
                                                         [ECF NO. 38]
16
17
18         Defendant filed his “Ex Parte Application to Continue Pre-Trial Dates” on January
19   2, 2020. (ECF No. 38.) In his motion, he asks this Court to continue the pretrial dates
20   until after the Court issues a ruling on Defendant’s currently pending Motion for
21   Summary Judgment. (Id. at 1.) Defendant’s motion does not indicate whether Defendant
22   has attempted to discuss the instant motion with Plaintiff or Plaintiff’s position regarding
23   the instant motion. (See id.) After consulting with the chambers of the District Court and
24   good cause appearing based on the procedural posture of the case, the Court believes a
25   continuance will best serve the parties and judicial economy and CONTINUES the
26   pretrial dates by approximately four months as follows:
27   ///
28   ///

                                                     1
                                                                                 18cv1322-JAH (MSB)
 1         1.     Counsel shall comply with the pre-trial disclosure requirements of Fed. R.
 2   Civ. P. 26(a)(3) by May 4, 2020. Failure to comply with these disclosure requirements
 3   could result in evidence preclusion or other sanctions under Fed. R. Civ. P. 37.
 4         2.     Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by
 5   May 11, 2020. At this meeting, counsel shall discuss and attempt to enter into
 6   stipulations and agreements resulting in simplification of the triable issues. Counsel shall
 7   exchange copies and/or display all exhibits other than those to be used for impeachment.
 8   The exhibits shall be prepared in accordance with Local Rule 16.1(f)(4)(c). Counsel shall
 9   note any objections they have to any other parties’ Pretrial Disclosures under Fed. R. Civ.
10   P. 26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial
11   conference order.
12         3.     Counsel for plaintiff will be responsible for preparing the pretrial order and
13   arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By May 18,
14   2020, plaintiff’s counsel must provide opposing counsel with the proposed pretrial order
15   for review and approval. Opposing counsel must communicate promptly with plaintiff’s
16   attorney concerning any objections to form or content of the pretrial order, and both
17   parties shall attempt promptly to resolve their differences, if any, concerning the order.
18         4.     The Proposed Final Pretrial Conference Order, including objections to any
19   other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and
20   lodged with the assigned district judge by May 25, 2020, and shall be in the form
21   prescribed in and comply with Local Rule 16.1(f)(6).
22         5.     The final Pretrial Conference is scheduled on the calendar of the Honorable
23   John A. Houston on June 1, 2020 at 2:30 p.m..
24         6.     The parties must review the chambers’ rules for the assigned district judge
25   and magistrate judge.
26         7.     A post trial settlement conference before a magistrate judge may be held
27   within 30 days of verdict in the case.
28   ///

                                                   2
                                                                                 18cv1322-JAH (MSB)
 1         8.     The dates and times set forth herein will not be modified except for good
 2   cause shown.
 3         9.     Plaintiff’s counsel shall serve a copy of this order on all parties that enter
 4   this case hereafter.
 5         IT IS SO ORDERED.
 6   Dated: January 6, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                  18cv1322-JAH (MSB)
